Citation Nr: 0508153	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability including degenerative arthritis.

2. Entitlement to service connection for a bilateral shoulder 
disability including degenerative arthritis.

3. Entitlement to service connection for a bilateral elbow 
disability including degenerative arthritis.

4. Entitlement to service connection for a bilateral hand 
disability including degenerative arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran's honorable active military service dates are 
from March 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision issued in June 1999 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In May 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  A disability of the lumbar spine, to include degenerative 
arthritis, which was initially manifested many years after 
service, is not of service origin. 

2.  A disability of the shoulders, to include degenerative 
arthritis which was initially manifested many years after 
service, is not of service origin.

3.  A disability of the elbows, to include degenerative 
arthritis which was initially manifested many years after 
service, is not of service origin.

4.  A disability of the hands, to include degenerative 
arthritis which was initially manifested many years after 
service, is not of service origin.

CONCLUSIONS OF LAW

1.  A chronic disability of the lumbar spine was not incurred 
in or aggravated during military service, nor may arthitis of 
the lumbar spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A chronic disability of the shoulders was not incurred in 
or aggravated during military service, nor may arthritis of 
the shoulders be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A chronic disability of the elbows was not incurred in or 
aggravated during military service, nor may arthritis of the 
elbows be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A chronic disability of the hands was not incurred in or 
aggravated during military service, nor may arthritis of the 
hands be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2004).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also enhances VA's duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  

VA has made reasonable efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The veteran was provided a copy of the pertinent rating 
decision, a statement of the case, supplemental statements of 
the case, and a VCAA notice letter sent in May 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, by way of 
letter dated in May 2002, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim.   Quartuccio v. Principi 16 Vet. App. 
183 (2002).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran 
has submitted written argument, testified at a hearing, and 
appointed a representative.  

VA notified the veteran of the VCAA subsequent to the 
appealed rating action in violation of the VCAA.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  The veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was sound at the time of entry into active military service.  
He complained of low back pain in April and May of 1966.  No 
specific injury was shown.  The April 1966 report shows 
tenderness and muscle spasm in the left lumbar region.  The 
SMRs note a right hand laceration in December 1966.  X-rays 
were negative.  In March 1967 it was reported that the 
laceration had healed.  An August 1969 separation examination 
report notes no relevant abnormality.  At that time the 
veteran checked "yes" to history of back trouble.  

In a June 1999 notice of disagreement, the veteran reported 
that he injured his back in 1966 while marching with full 
backpack during basic training.  

The veteran received treatment at VA facilities 
intermittently from 1999 to 2004 for various disorder 
including multiple joint arthritis.  According to a March 
1999 report, the veteran reported that he has had chronic 
back pain since 1966.  He also reported shoulder pain and 
numbness in his right hand.  X-rays showed lumbar 
osteoarthritis.  A January 2000 outpatient treatment report 
reflects that the veteran had lower back pain for several 
years, shoulder pains for three to four months, elbow pains 
for three to four months, and knee pains for four to six 
months.  The impressions were degenerative joint disease of 
the spine and myofacial pain syndrome.  

A February 2000 VA magnetic resonance imaging (MRI) report 
reflects central disk bulges at L4-5 and L5-S1, degenerative 
changes of the L5 vertebral body, and reduced disc space at 
L5-S1.

A March 2000 VA outpatient treatment report reflects a 
history of multifocal degenerative joint disease and 
complaints of pains in both shoulders, the low back and in 
the knuckles of both hands.  The upper extremities had full 
range of motion.  The physician felt that any shoulder and 
back disorder was probably degenerative in nature.  The 
veteran was advised to strengthen the low back and abdominal 
muscles to prevent further acute low back pain.  

A June 2001 VA outpatient treatment report notes that low 
back pain began in 1966 secondary to heavy lifting in the 
military.  Shoulder pain began about 4 years ago.  The report 
also notes that a recent MRI suggested a left rotator cuff 
tear.  

The veteran has received physical therapy at various times 
since 1999 for shoulder pains.  July 2001 VA physical therapy 
notes suggest bilateral rotator cuff tears.  The veteran 
complained of pain and stiffness in the low back, hands, 
shoulders, elbows, and neck.  The veteran stated that back 
pain was worse when leaning forward to pick up something or 
when exercising with rubber bands.  The veteran was unable, 
when asked, to describe the pains, even after given several 
choices of adjectives.  "It is just pain," he said.  

The veteran's standing posture showed excessive thoracic 
kyphosis, a flat lumbar spine, posterior pelvic tilt, forward 
shoulders, and abducted scapulae.  The right iliac crest was 
elevated.  Swayback posture was shown.  Sitting posture was 
noted to be "same as standing posture ... very poor."  There 
was excessive lumbar flexion and the examiner noted that 
minimal hip flexion increased pain but that there was minimal 
or no pain when bending at the hips.  Extension and lateral 
bending increased low back pain, however.  The left lower 
extremity was slightly longer.  The assessment was lumbar 
flexion syndrome in which poor posture and body mechanics 
were the likely main contributors to pain symptoms.

A VA examination was conducted in October 2001.  The veteran 
complained of chronic pain in multiple joints, including the 
shoulders, hips, knees, and ankles.  Examination revealed 
crepitus in almost all major body joints but normal range of 
motion.  The joints of the hands appeared to be slightly 
enlarged.  The report mentions that in January 2001 X-rays of 
the hands showed bilateral degenerative changes and spurs, 
especially to the first metacarpal joints.  The relevant 
diagnoses were right shoulder thinning due to supraspinous 
tendon with spurs; lumbar spine degenerative joint disease; 
and, bilateral hand degenerative joint disease with spurs.

VA compensation examinations in March 2003.  A hand, thumb, 
and fingers examination report reflects that the examiner 
reviewed the claims file and noted a right hand laceration 
during active service.  There was a very well healed scar of 
the right hand.  The veteran complained of bilateral chronic 
hand swelling and stiffness and nodules of the distal 
interphalangeal joints of the hands.  The examiner opined 
that because degenerative joint disease was bilateral and 
because the in-service injury had affected only the right 
hand, it was therefore not likely that that the injury 
produced the arthritis.  

A March 2003 VA spine examination report, notes the history 
of an in-service back strain and noted that the veteran had 
checked "yes" to recurring back pain during his separation 
examination.  The examiner indicated that the in-service back 
injury was a muscle strain and that a physician had found no 
abnormality during the separation examination.  The examiner 
felt that it was not likely that arthritis, first shown in 
1999, was related to active service.  

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge that he did not have any back 
trouble prior to basic training nor has he had any back 
injury since basic training.  He testified that he first saw 
a private doctor for his back in 1972, but that doctor was 
deceased and no record was available.  He reported that he 
has had low back pain symptoms since 1972.  He felt that 
arthritis of the back was caused by active service and that 
it had simply spread to the shoulders, elbows, and hands.  He 
testified that he received disability benefits from the 
Social Security Administration (SSA). 

In July 2004, the RO received SSA records.  These do not, 
however, address the etiology of the claimed disabilities. 

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Arthritis is a chronic 
disease.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lumbar Spine Disability 

The service medical records reflect that the veteran was seen 
for back complaints.  However, at the time of the separation 
examination no abnormality of the back was reported.  The 
first post service clinical evidence of a back disability was 
in 1999 when x-rays confirmed the presence of arthritis.  
This is more than 29 years following service.  Additionally, 
a VA examiner in March 2003 found no relationship between the 
current back disability and the veteran's military service.   
There is no medical evidence of record which contradicts this 
opinion.  

Accordingly, the Board finds that the inservice back 
complaints were acute and transitory in nature and the 
currently diagnosed degenerative joint disease, first shown 
many years after service, is not of service origin.   

Although the veteran feels that his in-service back injury 
caused arthritis, when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.  
Thus, his opinion concerning causation of degenerative 
arthritis cannot be used.

Under certain circumstances, the veteran's testimony 
concerning continuity of symptoms may place the evidence in 
relative equipoise, and therefore be sufficient to grant the 
claim.  Rowell v Principi, 4 Vet. App. 9, 19 (1993); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus, under 38 U.S.C. § 5107(b) (formerly § 3007), 
establish entitlement to benefits).  However, in this case, 
because the medical evidence is negative, the veteran's 
report of chronic low back pain cannot be used to link 
degenerative arthritis to active service.  

After consideration all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

Bilateral Shoulder and Elbow Disabilities 

The service medical records reflect no complaint or finding 
pertaining to the shoulders or elbows.  The first clinical 
evidence of a disability involving the shoulders or elbows 
was the 2000 VA outpatient records, many years after service.  
Degenerative joint disease was subsequently diagnosed.   
There is no medical evidence relating the arthritis of the 
shoulders or elbows to his military service.

It is the veteran's primary contention that the arthritis of 
the shoulders and elbows is the result of, or a manifestation 
of the arthritis of the lumbar spine.  However, in view of 
the previously discussed denial of service connection for 
degenerative joint disease of the lumbar spine, there is no 
basis to allow his claims.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims.  As such service connection 
for bilateral shoulder elbow disabilities, including 
degenerative arthritis, is not warranted.  

Bilateral Hand Disability 

The SMRs reflect a right hand laceration injury during active 
service.  However, there is no evidence of arthritis of the 
hands.  Additionally, the first post service clinical 
evidence of problems with his hands, diagnosed as arthritis, 
was many years after service.  There is no medical evidence 
relating the arthritis of the hands to the veteran's military 
service.  Additionally, a VA examiner noted that there was no 
relationship between a right hand injury during active 
military service and subsequent development of bilateral hand 
arthritis 

It is the veteran's primary contention that the degenerative 
arthritis of the lumbar spine has spread to the hands.  
Because service connection has not been established for 
arthritis of the lumbar spine, there is no basis to permit a 
grant of service connection.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim.  
As such service connection for bilateral hand disabilities, 
including degenerative arthritis, is not warranted.  


ORDER

1.  Entitlement to service connection for a lumbar spine 
disability including degenerative arthritis is denied.

2.  Entitlement to service connection for a bilateral 
shoulder disability including degenerative arthritis is 
denied.

3.  Entitlement to service connection for a bilateral elbow 
disability including degenerative arthritis is denied.

4.  Entitlement to service connection for a bilateral hand 
disability including degenerative arthritis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


